Title: To Thomas Jefferson from George Jefferson, 6 December 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 6th. Decr. 1802
          
          I have duly received your favor of the 1st., and have in compliance with your direction forwarded Mr. Derieux $:25.
          The draught you mention in favor of Brown was some time since presented by Mr. J. Nicholas, but as you had previously informed us that you had concluded to forward the amount to Albemarle in bank notes, and as the draught was not endorsed so as to give N. a legal right to demand payment, we declined taking it up, and informed him we expected the money was remitted to Mr. B. as you had proposed. 
          I am Dear Sir Yr. Very humble servt.
          
            Geo. Jefferson
          
        